DETAILED ACTION

Status of Claims
Amendment filed February 8, 2021 is acknowledged.   
Claims 1-20, 25 have been cancelled by the applicant.
Claims 21-24 and 26-45 are pending. 
Claims 21, 36, 41, and 42 have been amended.    
Claims 43-45 have been added.
Claims 21-24 and 26-45 are examined below.
Claims 21-24 and 26-45 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24 and 26-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the specification nor in the drawings is a description of a device including a nonmetallic particle roughened surface on a portion of a surface of the lead frame surrounding the reflow wall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-24, 27-30 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bearinger et al. (US 5,611,884; hereinafter “Bearinger”) in view of Wan et al. (US Pub. No. 2013/0316294; hereinafter “Wan”).
Regarding claim 21, Bearinger teaches a packaged semiconductor device comprising:
a [substrate] (SUBSTRATE);
a semiconductor device (CHIP WITH C4 BALLS);
a solder joint coupled between the lead frame and a terminal on the semiconductor device (Figure 2);
a reflow wall (Figures 3B and 4: CONDUCTIVE ADHESIVE/SOCKET) including polymer which contains particles (column 1, lines 57-64) formed of a solderable metal (column 2, lines 19-21 and 30-37), and including an ink residue (column 4, line 10; “curing agent”.  See below.), the reflow wall on a portion of the [substrate] and in contact with the solder joint (Figure 3B and Figure 4); and
molding compound covering portions of the semiconductor device, lead frame, the solder joint, and the reflow wall (column 10, lines 4-7).
Thus, Bearinger is shown to teach all the limitations of claim 1 with the exception of a lead frame rather than a substrate.  Bearinger discloses the claimed invention except that substrate is disclosed to which the chip is attached instead of a leadframe.  Wan shows that a leadframe is an equivalent structure known in the art (paragraph 2).  Therefore, because these two chip mountings were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a leadframe for a substrate.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

The expression “including an ink residue” is/are taken to be a product by process limitation and is given no patentable weight.   Product by process claims are directed to the product per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147, (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps which must be determined in a “product by process” claim, and not the patentability of the process.  See also MPEP 2113.  Moreover, an old and obvious patent produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.  
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Regarding claim 22, Bearinger in view of Wan teaches the reflow wall includes a closed shape (Figure 4; column 3, lines 49-51; it would have been obvious to one of ordinary skill in the art for the socket to be a closed shape in order to “retain the adhesive” as disclosed.).

Regarding claim 23, Bearinger in view of Wan teaches the reflow wall (CONDUCTIVE ADHESIVE/SOCKET) surrounds the solder joint within a height of the reflow wall (Figures 3B and 4).

Regarding claim 24, Bearinger in view of Wan teaches the height of the reflow wall (Bearinger: CONDUCTIVE ADHESIVE/SOLDER) is less than a height of the solder joint (Figure 4: Ball And Pad).

Regarding claim 27, Bearinger in view of Wan teaches the reflow wall includes one of a circular, rectangular, oval, octagonal and square shapes from a top view of the packaged semiconductor device (Figure 1: the conductive adhesive conforms to the shape of the solder balls, thus the conductive adhesive is of a circular shape).

Regarding claim 28, Bearinger in view of Wan teaches the packaged semiconductor device is a flip chip on lead (FCOL) package (Bearinger: Figures 1A and 1B; and Wan: paragraph 2).

Regarding claim 29, Bearinger in view of Wan teaches the reflow wall surrounds the solder joint on at least two opposing sides of the solder joint (Bearinger: Figure 4).

Regarding claim 30, Bearinger in view of Wan teaches the reflow wall completely surrounds the solder joint (Bearinger: Figure 4; column 3, lines 49-51; it would have been obvious to one of ordinary skill in the art for the socket to be a closed shape in order to “retain the adhesive” as disclosed).
Regarding claim 45, Bearinger in view of Wan teaches the solderable metal is copper, silver, gold, platinum, nickel, palladium, brass, or alloys thereof (Bearinger: column 2, lines 19-21 and 30-37).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bearinger in view of Wan as applied to claim 21 above, and further in view of Ahn et al. (US 8,729,614).
Regarding claim 26, Bearinger in view of Wan discloses the claimed invention except that polydimethylsiloxane (column 4, lines 4-12) is utilized as the reflow wall instead of a polyester.  Ahn shows that polyester is an equivalent structure known in the art (column 2, lines 36-42).  Therefore, because these two adhesives were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polydimethylsiloxane for polyester.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bearinger in view of Wan as applied to claim 21 and further in view of Yang et al. of record (US 9,165,878; hereinafter “Yang”).
Regarding claim 31, Bearinger in view of Wan teaches the packaged semiconductor device of claim 1, but does not explicitly teach a printed circuit board solder pad on a bottom side of the packaged semiconductor device.
However, Yang teaches an analogous device (Figure 14l) in which package substrate (102) to which the chip 110 is attached includes feed through connective studs (172) which in .

Claim 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bearinger in view of Wan, and Yang as applied to claim 31 above, and further in view of Yoshizumi of record (US Pub. No. 2010/0283024).
Regarding claim 32, Bearinger in view of Wan and Yang teach the device of claim 31 but do not explicitly teach the printed circuit board solder pad is a solder paste.  Bearinger in view of Yang discloses the claimed invention except that a solder ball 160 (Yang: column 5, lines 17-26) is utilized instead of solder paste.  Yoshizumi shows that solder paste is an equivalent structure known in the art (paragraphs 169-170).  Therefore, because these two conductive materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute solder paste (otherwise known as a conductive resin) for solder.

Regarding claim 33, Bearinger in view of Wan, Yang, and Yoshizumi teaches the printed circuit board solder pad is a solder paste containing solderable particles formed of metal selected from the group consisting of silver, copper, nickel, palladium, platinum, tin, gold and alloys thereof (Yoshizumi, paragraph 170).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 34, Bearinger in view of Wan, Yang, and Yoshizumi teaches the solderable particles are dispersed throughout the solder paste (Yoshizumi: paragraph 170).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bearinger in view of Wan as applied to claim 21 and further in view of Lee et al. of record (US 8,952,529; hereinafter “Lee”).
Regarding claim 35, Bearinger in view of Wan discloses the claimed invention except that no pillar exists as claimed, but rather only a solder joint.  Lee shows that a solder joint with a pillar is an equivalent structure known in the art (Figures 5b and 5c; column 8, lines 33-55).  Therefore, because these two interconnects were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute solder joint with a pillar for a solder joint only.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Claims 36-38, 40, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Bearinger in view of Sundahl et al. (US 6,621,168) and Wan.
Regarding claim 36, Bearinger teaches a packaged semiconductor device comprising:
a substrate (SUBSTRATE);
a semiconductor device (CHIP WITH C4 BALLS);
a solder pad (PAD) on a portion of the lead frame;
a solder joint coupled between the solder pad and a terminal on the semiconductor device (Figure 2);
CONDUCTIVE ADHESIVE/SOCKET) including polymer which contains particles (column 1, lines 57-64), on a portion of the substrate and in contact with the solder joint and the solder pad (Figure 2); and
molding compound covering portions of the semiconductor device, the lead frame, the solder joint, and the reflow wall (column 10, lines 4-7).

Thus, Bearinger is shown to teach all the limitations of claim 36 with the exception of:
(a) a leadframe in the place of a substrate; and
(b) (A solder pad) including an ink residue.

Regarding (a), Bearinger discloses the claimed invention except that substrate is disclosed to which the chip is attached instead of a leadframe.  Wan shows that a leadframe is an equivalent structure known in the art (paragraph 2).  Therefore, because these two chip mountings were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a leadframe for a substrate.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding (b), Bearinger discloses the bond pad, but merely state that the bond pads comprise aluminum (column 6, lines 49-51) rather than a solder pad including an ink residue.  Sundahl shows that a conductive ink is an equivalent structure known in the art (column 4, lines 7-19).  Therefore, because these two bond pads were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute conductive ink for aluminum.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 37, Bearinger in view of Wan and Sundahl teaches the solder pad is composed of particles dispersed in solder flux (Sundahl: column 4, lines 12-13). 

Regarding claim 38, Bearinger in view of Wan and Sundahl teaches the reflow wall includes sidewalls, in which two adjacent sidewalls of the sidewalls are substantially at right angles with each other.

Regarding claim 40, Bearinger in view of Wan  and Sundahl teaches the packaged semiconductor device is a flip chip on lead (FCOL) package (Bearinger: Figures 1A and 1B; and Wan: paragraph 2).

Regarding claim 43, Bearinger in view of Wan and Sundahl teaches the particles of the polymer of the reflow wall are formed of a solderable metal (Bearinger: column 2, lines 19-21 and 30-37).

Regarding claim 44, Bearinger in view of Wan and Sundahl teaches the solderable metal is copper, silver, gold, platinum, nickel, palladium, brass, or alloys thereof (Bearinger: column 2, lines 19-21 and 30-37).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bearinger in view of Wan and Sundahl as applied to claim 36 above, and further in view of Ahn.
Regarding claim 26, Bearinger in view of Wan and Sundahl discloses the claimed invention except that polydimethylsiloxane (column 4, lines 4-12) is utilized as the reflow wall instead of a polyester.  Ahn shows that polyester is an equivalent structure known in the art (column 2, lines 36-42).  Therefore, because these two adhesives were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polydimethylsiloxane for polyester.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817